 

Exhibit 10.1

 

Technology License Agreement

 

This Agreement is entered as of April 29, 2019 (the “Effective Date”) by and
between CannAssist International Corp., a Delaware corporation (the “Company”),
and Mark Palumbo (“Developer”).

 

1.           License; Term and Termination.

 

1.1       Developer hereby grants to the Company a worldwide license (the
“License”) to use, market, promote and distribute (i) the Technology (as defined
below), (ii) all precursors, portions and work in progress with respect thereto
and all inventions, works of authorship, mask works, technology, information,
know-how, materials and tools relating thereto or to the development,
production, use, support or maintenance thereof and (iii) all copyrights, patent
rights, trade secret rights, trademark rights, mask works rights, sui generis
database rights and other intellectual property rights and all business,
contract rights and goodwill in, incorporated or embodied in, used to develop or
produce or use, or related to any of the foregoing ((i), (ii) and (iii) are
collectively “Intellectual Property”). “Technology” shall mean all technology,
inventions, concepts, information, know-how, and any related materials,
including without limitation, all business plans, technical plans,
specifications, templates, domain names, software, demonstration versions,
prototypes and equipment for or relating to the current or anticipated business
of the Company, including, but not limited to, such technology, inventions,
concepts, information, know-how, and any related materials specifically set
forth in Appendix I attached hereto.

 

1.2       The initial term of the License shall be for five years commencing on
the Effective Date (the “Initial Term”) and shall automatically renew for
successive one-year terms (each, a “Renewal Term”) unless terminated by the
Company with 30 days written notice prior to the commencement of a new term. In
the event that the Company exercises its option not to renew the License, then
the Company shall assign all rights to the Intellectual Property back to
Developer and shall take all steps to evidence, record and perfect such
transfer.

 

2.           Compensation. The Company agrees to transfer to Developer 5,000,000
shares of common stock of the Company on the Effective Date of this Agreement
and shall transfer 1,000,000 shares of common stock of the Company to the
Company at the commencement of each Renewal Term, unless the License is
terminated in accordance with the terms and conditions of this Agreement. The
shares of common stock issuable to Developer under this Agreement shall referred
to as the “Shares.” The transfer of the Shares shall occur at the offices of the
Company on the dates set forth above or at such other place and time as the
parties may agree. Such Shares shall be the only consideration required of the
Company with respect to the subject matter of this Agreement.

 

3.           Further Assurances; Moral Rights; Competition; Marketing.

 

3.1       Developer agrees to assist the Company in every proper way to
evidence, record and perfect the Section 1 license and to apply for and obtain
recordation of and from time to time secure, enforce, maintain and defend the
assigned rights. If the Company is unable for any reason whatsoever to secure
the Developer’s signature to any document requested by the Company under this
Section 3.1, Developer hereby irrevocably designates and appoints the Company
and its duly authorized officers and agents as Developer’s agents and
attorneys-in-fact, coupled with an interest and with full power of substitution,
to act for and on Developer’s behalf and instead of Developer, to execute and
file any such document or documents and to do all other lawfully permitted acts
to further the purposes of the foregoing with the same legal force and effect as
if executed by Developer.

 

  1 

 

 

3.2       To the extent allowed by law, Section 1 includes all rights of
paternity, integrity, disclosure and withdrawal and any other rights that may be
known as or referred to as “moral rights,” “artist’s rights,” “droit moral,” or
the like (collectively “Moral Rights”). To the extent Developer retains any such
Moral Rights under applicable law, Developer hereby ratifies and consents to,
and provides all necessary ratifications of and consents to, any action that may
be taken with respect to such Moral Rights by, or authorized by, the Company;
Developer agrees not to assert any Moral Rights with respect thereto. Developer
will confirm any such ratifications, consents and agreements from time to time
as requested by the Company.

 

4.           Confidential Information. Developer will not use or disclose
anything licensed to the Company hereunder or any other technical or business
information or plans of the Company, except to the extent Developer (i) can
document that it is generally available (through no fault of Developer) for use
and disclosure by the public without any charge, license or restriction, or (ii)
is permitted to use or disclose such information or plans pursuant to any
agreements by and between Developer and the Company of even date herewith.
Developer recognizes and agrees that there is no adequate remedy at law for a
breach of this Section 4, that such a breach would irreparably harm the Company
and that the Company is entitled to equitable relief (including, without
limitation, injunctive relief) with respect to any such breach or potential
breach in addition to any other remedies and without any requirement to post
bond.

 

5.           Warranty. Developer represents and warrants to the Company that the
Developer (i) was the sole owner of all rights, title and interest in the
Intellectual Property and the Technology, (ii) has not assigned, transferred,
pledged or otherwise encumbered any Intellectual Property or the Technology or
agreed to do so, (iii) has full power and authority to enter into this Agreement
and to grant the license as provided in Section 1, (iv) is not aware of any
violation, infringement or misappropriation of any third party’s rights (or any
claim thereof) by the Intellectual Property or the Technology, (v) was not
acting within the scope of employment by any third party when conceiving,
creating or otherwise performing any activity with respect to anything
purportedly assigned in Section 1 and (iv) is not aware of any questions or
challenges with respect to the patentability or validity of any claims of any
existing patents or patent applications relating to the Intellectual Property.

 

6.           Restrictions on Transfer of the Shares.

 

6.1       Developer’s Representations. In connection with the issuance and
acquisition of Shares under this Agreement, the Developer hereby represents and
warrants to the Company as follows:

 

(i)        The Developer is acquiring and will hold the Shares for investment
for the Developer’s account only and not with a view to, or for resale in
connection with, any “distribution” thereof within the meaning of the Securities
Act.

 

  2 

 

 

(ii)       The Developer understands that the Shares have not been registered
under the Securities Act by reason of a specific exemption therefrom and that
the Shares must be held indefinitely, unless they are subsequently registered
under the Securities Act or the Developer obtains an opinion of counsel, in form
and substance satisfactory to the Company and its counsel, that such
registration is not required. The Developer further acknowledges and understands
that the Company is under no obligation to register the Shares.

 

(iii)      The Developer is aware of the adoption of Rule 144 by the Securities
and Exchange Commission under the Securities Act, which permits limited public
resales of securities acquired in a non-public offering, subject to the
satisfaction of certain conditions, including (without limitation) the
availability of certain current public information about the issuer, the resale
occurring only after the holding period required by Rule 144 has been satisfied,
the sale occurring through an unsolicited “broker’s transaction,” and the amount
of securities being sold during any three-month period not exceeding specified
limitations. The Developer acknowledges and understands that the conditions for
resale set forth in Rule 144 have not been satisfied and that the Company has no
plans to satisfy these conditions in the foreseeable future.

 

(iv)      The Developer will not sell, transfer or otherwise dispose of the
Shares in violation of the Securities Act, the Securities Exchange Act of 1934,
or the rules promulgated thereunder, including Rule 144 under the Securities
Act. The Developer agrees that the Developer will not dispose of the Shares
unless and until the Developer has complied with all requirements of this
Agreement applicable to the disposition of Shares and the Developer has provided
the Company with written assurances, in substance and form satisfactory to the
Company, that (A) the proposed disposition does not require registration of the
Shares under the Securities Act or all appropriate action necessary for
compliance with the registration requirements of the Securities Act or with any
exemption from registration available under the Securities Act (including
Rule 144) has been taken and (B) the proposed disposition will not result in the
contravention of any transfer restrictions applicable to the Shares under state
securities law.

 

(v)       The Developer has been furnished with, and has had access to, such
information as the Developer considers necessary or appropriate for deciding
whether to invest in the Shares, and the Developer has had an opportunity to ask
questions and receive answers from the Company regarding the terms and
conditions of the issuance of the Shares.

 

(vi)      The Developer is aware that the Developer’s investment in the Company
is a speculative investment that has limited liquidity and is subject to the
risk of complete loss. The Developer is able, without impairing the Developer’s
financial condition, to hold the Shares for an indefinite period and to suffer a
complete loss of the Developer’s investment in the Shares.

 

  3 

 

 

6.2       Securities Law Restrictions. Regardless of whether the offering and
sale of Shares under this Agreement have been registered under the Securities
Act or have been registered or qualified under the securities laws of any state,
the Company at its discretion may impose restrictions upon the sale, pledge or
other transfer of the Shares (including the placement of appropriate legends on
stock certificates or the imposition of stop transfer instructions) if, in the
judgment of the Company, such restrictions are necessary or desirable in order
to achieve compliance with the Securities Act, the securities laws of any state
or any other law.

 

6.3       Rights of the Company. The Company shall not be required to (i)
transfer on its books any Shares that have been sold or transferred in
contravention of this Agreement or (ii) treat as the owner of Shares, or
otherwise to accord voting, dividend or liquidation rights to, any transferee to
whom Shares have been transferred in contravention of this Agreement.

 

6.4       Successors and Assigns. Except as otherwise expressly provided to the
contrary, the provisions of this Agreement shall inure to the benefit of, and be
binding upon, the Company and its successors and assigns and be binding upon the
Developer and the Developer’s legal representatives, heirs, legatees,
distributees, assigns and transferees by operation of law, whether or not any
such person has become a party to this Agreement or has agreed in writing to
join herein and to be bound by the terms, conditions and restrictions hereof.

 

7.           Legends. All certificates evidencing the Shares shall bear the
following legends:

 

“THE SHARES REPRESENTED HEREBY MAY NOT BE SOLD, ASSIGNED, TRANSFERRED,
ENCUMBERED OR IN ANY MANNER DISPOSED OF, EXCEPT IN COMPLIANCE WITH THE TERMS OF
A WRITTEN AGREEMENT BETWEEN THE COMPANY AND THE REGISTERED HOLDER OF THE SHARES
(OR THE PREDECESSOR IN INTEREST TO THE SHARES). SUCH AGREEMENT GRANTS TO THE
COMPANY CERTAIN RIGHTS OF FIRST REFUSAL UPON AN ATTEMPTED TRANSFER OF THE
SHARES. THE SECRETARY OF THE COMPANY WILL UPON WRITTEN REQUEST FURNISH A COPY OF
SUCH AGREEMENT TO THE HOLDER HEREOF WITHOUT CHARGE.”

 

“THE SHARES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED, AND MAY NOT BE SOLD, PLEDGED, OR OTHERWISE TRANSFERRED
WITHOUT AN EFFECTIVE REGISTRATION THEREOF UNDER SUCH ACT OR AN OPINION OF
COUNSEL, SATISFACTORY TO THE COMPANY AND ITS COUNSEL, THAT SUCH REGISTRATION IS
NOT REQUIRED.”

 

If required by the authorities of any State in connection with the issuance of
the Shares, the legend or legends required by such State authorities shall also
be endorsed on all such certificates.

 

  4 

 

 

8.           Miscellaneous. This Agreement is not assignable or transferable by
Developer without the prior written consent of the Company; any attempt to do so
shall be void; this Agreement is fully assignable and transferable by the
Company. Any notice, report, approval or consent required or permitted hereunder
shall be in writing and will be deemed to have been duly given if delivered
personally or mailed by first-class, registered or certified U.S. mail, postage
prepaid to the respective addresses of the parties as set forth below (or such
other address as a party may designate by ten (10) days notice). No failure to
exercise, and no delay in exercising, on the part of either party, any
privilege, any power or any rights hereunder will operate as a waiver thereof,
nor will any single or partial exercise of any right or power hereunder preclude
further exercise of any other right hereunder. If any provision of this
Agreement shall be adjudged by any court of competent jurisdiction to be
unenforceable or invalid, that provision shall be limited or eliminated to the
minimum extent necessary so that this Agreement shall otherwise remain in full
force and effect and enforceable. This Agreement shall be deemed to have been
made in, and shall be construed pursuant to the laws of the State of Delaware
and the United States without regard to conflicts of laws provisions thereof.
The prevailing party in any action to enforce this Agreement shall be entitled
to recover costs and expenses including, without limitation, attorneys’ fees.
The terms of this Agreement are confidential to the Company and no press release
or other written or oral disclosure of any nature regarding the compensation
terms of this Agreement shall be made by Developer without the Company’s prior
written approval; however, approval for such disclosure shall be deemed given to
the extent such disclosure is required to comply with governmental rules. Any
waivers or amendments shall be effective only if made in writing and signed by a
representative of the respective parties authorized to bind the parties. Both
parties agree that this Agreement is the complete and exclusive statement of the
mutual understanding of the parties and supersedes and cancels all previous
written and oral agreements and communications relating to the subject matter of
this Agreement.

 

*       *       *       *       *

 

  5 

 

 

In Witness Whereof, each of the parties has executed this Technology License
Agreement, in the case of the Company by its duly authorized officer, as of the
day and year first above written.

 

 

Developer: Company:     Mark Palumbo CannAssist International Corp.         By:
/s/ Mark Palumbo By: /s/ Mark Palumbo   Mark Palumbo   Mark Palumbo, Chief
Executive Officer

 

   

 

 

APPENDIX I

 

LICENSED TECHNOLOGY

 

·Provisional Patent. “Process for creating Carbohydrate Complexes with
Cannabinoids and other Hydrophobic Molecules in large scale,” filed on 1/2/19.

 

·Trademark. “Cibidinol,” USPTO Serial No. 87671831, filed on 12/21/18.

 

 

 

 



 

 